                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION



JEFFREY SCOTT BOSMA,

                  Plaintiff,
                                           Case No. 19-12136
v.
                                           HON. GEORGE CARAM STEEH
ARVCO CONTAINER CORP.,

              Defendant.
______________________________/

 ORDER GRANTING PLAINTIFF IN FORMA PAUPERIS STATUS AND
DISMISSING CASE FOR LACK OF SUBJECT MATTER JURISDICTION

      Plaintiff Jeffrey Scott Bosma, proceeding pro se, has filed his second

federal lawsuit arising out of an alleged workplace injury taking place on

March 1, 2011. Plaintiff has sued Defendant Arvco Container Corporation,

the place where Plaintiff was assigned to work when he was employed by

Snelling Staffing Services. Based upon the financial information in the

Application to Proceed Without Prepaying Fees or Costs, the court grants

plaintiff in forma pauperis status pursuant to 28 U.S.C. § 1915. However,

the court dismisses Plaintiff’s complaint pursuant to Federal Rule of Civil

Procedure 12(h)(3) for lack of subject-matter jurisdiction. The issue of

subject-matter jurisdiction may be raised at any time, including sua sponte

                                     -1-
by the court. In re Lewis, 398 F.3d 735, 739 (6th Cir. 2005).Plaintiff claims

federal question jurisdiction exists based on alleged violations of the

Occupational Safety and Health Act (OSHA). But the Sixth Circuit has held

that “OSHA does not create a private right of action.” Ellis v. Chase

Commc'ns, Inc., 63 F.3d 473, 477 (6th Cir. 1995). Accordingly,

      IT IS ORDERED that the above-captioned matter is dismissed

without prejudice for lack of subject matter jurisdiction.

      Based on the preceding order, this court certifies that any appeal

from this decision would be frivolous, not in good faith and, therefore,

pursuant to 28 U.S.C. § 1915(a)(3), may not be taken in forma pauperis.

      IT IS SO ORDERED.

Dated: July 30, 2019

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                  July 30, 2019, by electronic and ordinary mail and also on
                       Jeffrey Scott Bosma, 2161 Chevy Chase Drive,
                                      Davison, MI 48423.

                                      s/Barbara Radke
                                        Deputy Clerk




                                           -2-
